



Exhibit 10.1


ROCKWELL AUTOMATION, INC.
2020 LONG-TERM INCENTIVES PLAN
RESTRICTED STOCK AGREEMENT


To:    <first name> <last name>


In accordance with Section 4(c) of the Rockwell Automation, Inc. 2020 Long-Term
Incentives Plan (the Plan), <shares awarded> shares (Restricted Shares) of Stock
(as defined in the Plan) of Rockwell Automation, Inc. (Rockwell Automation or
Corporation) have been granted to you, effective <award date> (award date), as
Restricted Stock (as defined in the Plan) upon the terms and conditions of this
Restricted Stock Agreement (this Agreement), subject in all respects to the
provisions of the Plan, as it may be amended. Capitalized terms used in this
Agreement and not otherwise defined herein shall have the respective meanings
ascribed to them in the Plan.


1.Earning of Restricted Shares


    The Restricted Shares may be earned as follows:


(a)If you shall continue as an Employee from the date hereof until the third
anniversary of the award date, then you shall be deemed to have fully earned all
the Restricted Shares subject to this Agreement on such date.


(b)If you shall die or suffer a disability that shall continue for a continuous
period of at least six months during the period of your continuous service as an
Employee and prior to the third anniversary of the award date, then you shall be
deemed to have fully earned all the Restricted Shares subject to this Agreement
on the date of your death or the six month anniversary of your disability, as
the case may be.


(c)If during the period of your continuous service as an Employee and prior to
the third anniversary of the award date, (A) a Change of Control occurs, (B) all
Restricted Shares that are outstanding are assumed or substituted with
comparable awards by the successor corporation in such Change of Control or its
parent corporation and (C) within two years of such Change of Control your
employment is terminated (1) by reason of death or disability, (2) by you for a
Change of Control Good Reason or (3) by the Corporation other than for Cause,
you shall be deemed to have fully earned all the Restricted Shares subject to
this Agreement (and any substituted awards of restricted stock) on the date of
your separation from service. If during the period of your continuous service as
an Employee and prior to the third anniversary of the award date, (A) a Change
of Control occurs and (B) all Restricted Shares that are outstanding are not
assumed or substituted with comparable awards by the successor corporation in
such Change of Control or its parent corporation, then you shall be deemed to
have fully earned all the Restricted Shares subject to this Agreement on the
date of such Change of Control.







--------------------------------------------------------------------------------





(d)If your employment by Rockwell Automation terminates on or after the first
anniversary of the date hereof and prior to the third anniversary of the award
date by reason of your retirement, then you shall be deemed to have fully earned
a prorated portion of the Restricted Shares subject to this Agreement equal to
the number of Restricted Shares subject to this Agreement, multiplied by the
percentage of days in the three-year period ended on the third anniversary of
the award date during which you were an Employee. For purposes of this Section
1, retirement means termination of employment with Rockwell Automation after
attaining age 65 and five (5) years of service or age 55 and ten (10) years of
service, except as otherwise determined by the Committee or the Chief Executive
Officer of Rockwell Automation or as otherwise may be required by local law.


(e)If your employment by Rockwell Automation terminates (i) prior to
satisfaction of any of the conditions set forth in paragraph (a), (b), (c) or
(d) of this Section 1, or (ii) for “cause” (as reasonably determined by the
Corporation), then you shall be deemed not to have earned any of the Restricted
Shares and shall have no further rights with respect to the Restricted Shares or
any Stock Dividends.


For purposes of this Section 1, if you receive severance payments in connection
with your separation from Rockwell Automation, you will be treated as not having
terminated your employment with Rockwell Automation until the last date on which
you are entitled to receive severance payments from Rockwell Automation, at
which time your employment by Rockwell Automation will be deemed terminated.


2.Retention of Certificates for Restricted Shares


Certificates for the Restricted Shares and any dividends or distributions
thereon or in respect thereof that may be paid in additional shares of Stock or
other securities of Rockwell Automation or securities of another entity (Stock
Dividends) shall be delivered to and held by Rockwell Automation, or shall be
registered in book entry form subject to Rockwell Automation’s instructions,
until you shall have earned the Restricted Shares in accordance with the
provisions of Section 1. To facilitate implementation of the provisions of this
Agreement, you undertake to sign and deposit with Rockwell Automation’s Office
of the Secretary such documents appropriate to effectuate the purpose and intent
of this Agreement as Rockwell Automation may reasonably request from time to
time.


3.Dividends and Voting Rights


Notwithstanding the retention by Rockwell Automation of certificates (or the
right to give instructions with respect to shares held in book-entry form) for
the Restricted Shares and any Stock Dividends, unless and until such shares have
been forfeited in accordance with Section 5, you shall be entitled to receive
any dividends that may be paid in cash on, and to vote, the Restricted Shares
and you shall be entitled to receive any Stock Dividends held by Rockwell
Automation (or subject to its instructions) in accordance with Section 2.







--------------------------------------------------------------------------------





4.Delivery of Earned Restricted Shares


As promptly as practicable after (i) you shall have been deemed to have earned
the Restricted Shares in accordance with Section 1 and (ii) Rockwell Automation
has been reimbursed for all required withholding taxes in respect of your
earning all the Restricted Shares and Stock Dividends that you have been deemed
to have earned, Rockwell Automation shall deliver to you (or in the event of
your death, to your estate or any person who acquires your interest in the
Restricted Shares by bequest or inheritance) all or the part of the Restricted
Shares and Stock Dividends that you have been deemed to have earned.


5.Forfeiture of Unearned Restricted Shares


(a)Notwithstanding any other provision of this Agreement, other than as provided
in Section 5(b), if at any time it shall become impossible for you to earn any
of the Restricted Shares in accordance with this Agreement, all the Restricted
Shares, together with any Stock Dividends, then being held by Rockwell
Automation (or subject to its instructions) in accordance with Section 2 shall
be forfeited, and you shall have no further rights of any kind or nature with
respect thereto. Upon any such forfeiture, the Restricted Shares, together with
any Stock Dividends, shall be transferred to Rockwell Automation.


(b)Notwithstanding any other provision of this Agreement, if Section 1(d) is
applicable, all of the unearned Restricted Shares, together with any Stock
Dividends thereon, then being held by Rockwell Automation (or subject to its
instructions) in accordance with Section 2 shall be forfeited, and you shall
have no further rights of any kind or nature with respect thereto. Upon any such
forfeiture, such unearned Restricted Shares, together with any Stock Dividends
thereon, shall be transferred to Rockwell Automation.


6.Non-competition


As a condition to receiving and being eligible to earn the Restricted Shares,
you undertake and agree by your acceptance of this Agreement that:


(a)    during your employment with the Corporation or a Subsidiary and for two
years after the date of your retirement or other termination of such employment,
you shall not (i) directly or indirectly, except with the approval of the
Corporation, engage or otherwise participate in any business that is competitive
with any significant line of business of the Corporation or any of its
Subsidiaries (other than through ownership of not more than 5% of the voting
securities of any such competitive business); or (ii) solicit or induce, or
cause any other person or entity to solicit or induce, any employee of the
Corporation or any of its Subsidiaries to leave his or her employment with the
Corporation or any of its Subsidiaries to accept employment or other engagement
with any other person or entity; and


(b)    in the event that you breach this undertaking, in addition to any and all
other remedies the Corporation may have, (i) if you have not earned all the
Restricted Shares, the Corporation shall have the right to determine by written
notice to you that the Restricted Shares will be forfeited and you will have no
further rights of any kind or nature with respect thereto; and (ii) with respect
to any Restricted Shares that you have earned, you agree to pay the Corporation
upon written demand the amount of the Fair Market Value of the Restricted Shares
on the payout date.







--------------------------------------------------------------------------------





If a Change of Control (as defined in the Plan) shall occur, however, the
foregoing provisions (a) and (b) shall immediately terminate as of, and shall
not limit your activities after, the date of such Change of Control.


7.Adjustments


If there shall be any change in or affecting shares of Stock on account of any
stock dividend or split, merger or consolidation, reorganization (whether or not
Rockwell Automation is a surviving corporation), recapitalization,
reorganization, combination or exchange of shares or other similar corporate
changes or an extraordinary dividend in cash, securities or other property,
there shall be made or taken such amendments to this Agreement or the Restricted
Shares as the Board of Directors may deem appropriate under the circumstances.


8.
Transferability



This grant is not transferable by you otherwise than by will or by the laws of
descent and distribution, and the Restricted Shares, and any Stock Dividends,
shall be deliverable during your lifetime only to you.


9.
Beneficiary Designation



You explicitly agree that the beneficiary designated in your designated
beneficiary plan, if any, in your Schwab One Brokerage account linked to your
Equity Award Center account will apply to your Equity Award Center account. This
includes, without limitation, the Restricted Shares and any equity awards
outstanding as of the date hereof, unless you submit to Charles Schwab a written
revocation of the designated beneficiary with respect to your Equity Award
Center account.


10.Responsibility for Taxes


You acknowledge that, regardless of any action taken by Rockwell Automation, the
ultimate liability for all income tax, social insurance contributions, payroll
tax, fringe benefits tax, payment on account, and other tax-related items
related to your participation in the Plan and legally applicable to you
(Tax-Related Items) is and remains your responsibility and may exceed the
amount, if any, actually withheld by Rockwell Automation. Prior to any relevant
taxable or tax-withholding event, as applicable, you agree to make arrangements
satisfactory to Rockwell Automation to satisfy any withholding obligations
Rockwell Automation may have for Tax-Related Items. Rockwell Automation shall
have the right, in connection with the delivery of the Restricted Shares and any
Stock Dividends subject to this Agreement, (i) to deduct from any payment
otherwise due by Rockwell Automation to you or any other person receiving
delivery of the Restricted Shares and any Stock Dividends an amount equal to any
taxes required to be withheld by law with respect to such delivery, (ii) to
require you or any other person receiving such delivery to pay to it an amount
sufficient to provide for any such taxes so required to be withheld, or (iii) to
sell such number of the Restricted Shares and any Stock Dividends as may be
necessary so that the net proceeds of such sale shall be an amount sufficient to
provide for any such taxes so required to be withheld.







--------------------------------------------------------------------------------





You agree to pay to Rockwell Automation any amount of Tax-Related Items that
Rockwell Automation may be required to withhold or account for as a result of
your participation in the Plan that cannot be satisfied by the means previously
described. Rockwell Automation may refuse to deliver the Restricted Shares or
the proceeds of the sale of Restricted Shares, if you fail to comply with your
obligations for Tax-Related Items.


11.No Acquired Rights


You acknowledge, agree and consent that: (a) the Plan is discretionary and
Rockwell Automation may amend, cancel or terminate the Plan at any time; (b) the
grant of the Restricted Shares subject to this Agreement is a one-time benefit
offered to you and does not create any contractual or other right for you to
receive any grant of Stock as Restricted Stock or benefits under the Plan in the
future; (c) future grants, if any, shall be at the sole discretion of Rockwell
Automation, including, but not limited to, the timing of any grant, the number
of shares and forfeiture provisions; and (d) your participation in the Plan is
voluntary.


12.
Applicable Law



This Agreement and Rockwell Automation’s obligation to deliver Restricted Shares
and any Stock Dividends hereunder shall be governed by and construed and
enforced in accordance with the laws of Delaware and the Federal law of the
United States.


13.Entire Agreement.


This Agreement and the Plan embody the entire agreement and understanding
between Rockwell Automation and you with respect to the Restricted Shares
subject to this Agreement, and there are no representations, promises,
covenants, agreements or understandings with respect to such Restricted Shares
other than those expressly set forth in this Agreement and the Plan. In the
event of any conflict between this Agreement and the Plan, the terms of the Plan
shall govern.


14.Electronic Delivery and Acceptance


Rockwell Automation may, it its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. You
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Rockwell Automation or a third-party designated by Rockwell
Automation.
  
15.On-Line Acceptance


This grant of the Restricted Shares is also subject to the condition that you
accept your grant on-line through the Schwab Equity Award Center® on the Web at
http://eac.schwab.com. By your acceptance of this grant on-line, you explicitly
agree to all the terms and conditions of this Agreement and expressly
acknowledge receipt of the Plan prospectus. If you do not accept your grant
on-line within sixty days of the award date, your Restricted Shares will be
cancelled and you will have no further rights with respect to the Restricted
Shares, unless Rockwell Automation (in its sole discretion) elects in writing to
extend that date.





--------------------------------------------------------------------------------







16.Imposition of Other Requirements


Rockwell Automation reserves the right to impose other requirements on your
participation in the Plan, and on the Restricted Shares, to the extent Rockwell
Automation determines it is necessary or advisable for legal or administrative
reasons, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.




ROCKWELL AUTOMATION, INC.




By:    







